Citation Nr: 1814026	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  11-33 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for recurrent blood clots in the legs, to include as secondary to a disability manifested by shortness of breath.

2.   Entitlement to service connection for a disability manifested by shortness of breath, to include as due to asbestos exposure.

3.  Entitlement to service connection for hypertension, to include as secondary to a disability manifested by shortness of breath.

4.  Entitlement to a total disability rating based on an individual unemployability.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for training (ACTDUTRA) from June 1979 to August 1979, and from June 1980 to October 1980.  He also served in the Army National Guard from March 1979 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2010, the Veteran filed a VA Form 21-8940, Application for Increased Compensation Based on Unemployability (TDIU) on the basis that his blood disorder and blood clots have prevented him from securing or following any substantially gainful occupation.  

In March 2016, the Veteran testified at a hearing in Washington, D.C. before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In May 2016, the Board remanded the case to the RO for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

"Active military, naval, or air service" includes any period of active duty for ACTDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  See 38 U.S.C. § 101 (21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2017); Biggins v. Derwinski, 1 Vet. App. 474, 477 - 78 (1991).  ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State.  38 U.S.C. § 101 (22); 38 C.F.R. § 3.6 (c)(1) (2017).  Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.

In May 2016, the Board remanded this matter for further evidentiary development, including and not limited to, obtaining outstanding records from Social Security Administration (SSA), a confirmation of the exact dates for all periods of active duty, ACTDUTRA and INACTDUTRA by the Veteran, and the Veteran's entire personnel files; and scheduling the Veteran for VA examinations after the RO had obtained all the outstanding records.

However, the Veteran's precise dates of active duty, ACTDUTRA and INACTDUTRA remain unclear, as the RO failed to request for the identification of the precise dates for these periods of service by the Veteran.  

Furthermore, while the RO obtained the outstanding SSA records, they indicate that there are additional outstanding treatment records that have not been associated with the claims file.  For example, SSA records include a September 1995 letter from the Veteran's physician, which reflects that the Veteran reported that he was hospitalized at Maryview Hospital for pulmonary embolism in 1985.  Given that this was within a time period in which he served in the Army National Guard, a remand is required for the RO to obtain a confirmation of his periods of active duty, ACTDUTRA and INACTDUTRA; and to obtain the outstanding 1985 medical records from Maryview Hospital.

Additionally, the Veteran was afforded VA examinations for his disabilities in January 2017.  The Board, however, finds that these opinions rendered following the examinations are inadequate because the opinions were based on an incomplete file review.  Rather, the RO did not obtain all outstanding records until nearly nine months after the VA examinations and opinions.  The Board also notes that the opinions were not responsive to the May 2016 Board remand, as they did not adequately address the Veteran's August 1980 in-service documentation of exposure to welding dust.  Therefore, a remand is required for a new VA examination, after the RO has obtained all outstanding records and associated them with the claims file.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand order).  

Finally, the Veteran's TDIU claim is impacted by the outcome of his pending service connection claim for recurrent blood clots in the legs.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  In this case, the Veteran has asserted that he is unemployable as a result of his blood clots.  Therefore, since the Veteran asserts entitlement to service connection for recurrent blood clots, this issue is "inextricably intertwined" with his TDIU claim.  In this regard, the issue of TDIU must be deferred and thus, it is remanded, pending a final adjudication of the service connection claim for recurrent blood clots.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Virginia National Guard, MEDCOM, and any other pertinent service entity that may have the requisite information, to request that it identifies the precise dates for all periods of active duty, ACTDUTRA and INACTDUTRA, for the Veteran's period of service in the Army National Guard from March 1979 to March 1988.  

a.  All attempts to fulfill the development specified above must be documented in the claims file.

b.  Following completion, issue a memorandum for inclusion in the claims file, detailing each period of verified active military service, whether on active duty, ACDUTRA, or INACDUTRA.

2.  Also, contact the Veteran to execute the requisite authorization and release, and obtain all of the Veteran's treatment records from Maryview Hospital for the period of January 1, 1985 to December 31, 1985.

3.  Then, after obtaining all outstanding medical records and/or information and associating them with the claims file, schedule the Veteran for a VA examination, with a VA examiner who has not previously examined the Veteran, to obtain an opinion regarding the etiology of any disability manifested by shortness of breath.  The VA examiner must review a complete claims file and must note that review in the report.  A copy of this REMAND must also be provided to the VA examiner.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:

a.  Whether a pulmonary disability associated with a shortness of breath began during active service, or is related to an incident or injury in service, including any exposure to asbestos.

b.  Whether the Veteran's pulmonary disability manifested within one year of separation from service.

c.  The VA examiner must address and discuss the August 1980 in-service documentation of exposure to welding dust.

A detailed rationale is requested for all opinions provided.  If an opinion cannot be provided without resorting to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Also, conduct any other appropriate development deemed necessary, including scheduling the Veteran for a VA examination for hypertension and blood clots, if and only if any new information obtained triggers a need for this development, or for an opinion on secondary service connection, if the claim for shortness of breath is granted.  

5.  After ensuring compliance with all of the above-mentioned steps, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




